Exhibit 10.1


December 30, 2009










Dear Don:


This letter will summarize our agreement regarding your continued employment as
Chairman and Chief Executive Officer of Massey Energy Company, through
December 31, 2011.  Your current employment agreement will expire December 31,
2009.  I am very pleased that you will continue your leadership of Massey and
look forward to the productive years ahead.


The specifics of your compensation package are included on Appendix A to this
letter.  In addition, you generally will continue to participate in the employee
benefit plans and arrangements (e.g., the Massey Energy Retirement Plan, the
Coal Company Salary Deferral and Profit Sharing Plan, the welfare benefit
programs and the nonqualified or supplemental benefit programs) and be entitled
to receive the perquisites provided to you in keeping with past practice,
including, but not limited to, use of the Company’s airplanes.


If you have any questions regarding the terms and conditions of Appendix A,
please do not hesitate to call me.  If the offer details are acceptable, please
acknowledge by signing and dating one copy of this letter and returning it to
me.


Sincerely,


/s/ Robert H. Foglesong
Robert H. Foglesong
Chairman, Compensation Committee
Massey Energy Company


Acknowledged and agreed:


/s/ Don L. Blankenship                                                12/30/09
Don L. Blankenship                                                      Date

 
 

--------------------------------------------------------------------------------

 

APPENDIX A TO LETTER AGREEMENT


THIS APPENDIX A is part of a letter agreement dated December 30, 2009 by and
between MASSEY ENERGY COMPANY, a Delaware corporation (“Massey”), and DON L.
BLANKENSHIP (the “Executive”), and relates to the Executive’s employment by
Massey for calendar years 2010 and 2011 subject to extension as set forth in
Section 7 below.


SECTION 1.                      Compensation.


1.1.  Base Monthly Salary – $83,333, payable no less frequently than monthly in
accordance with Massey’s ordinary payroll practices.


1.2.  Cash Incentive Bonus Awards – A target cash incentive bonus award for
fiscal year 2010 of $1,500,000 (the “2010 Cash Incentive Bonus Award”) and a
target cash incentive bonus award for fiscal year 2011 of $1,500,000 (the “2011
Cash Incentive Bonus Award”), each granted pursuant to the Massey Energy Company
2006 Stock and Incentive Compensation Plan, as such plan may be amended from
time to time (the “2006 Plan”), based on the achievement of certain performance
objectives for fiscal year 2010 (for the 2010 Cash Incentive Bonus Award) and
for fiscal year 2011 (for the 2011 Cash Incentive Bonus Award) using qualifying
performance criteria contained in the 2006 Plan. The target 2010 Cash Incentive
Bonus Award was granted and performance objectives set by the Compensation
Committee of the Board of Directors of Massey on December 12, 2009. The target
2011 Cash Incentive Bonus Award shall be granted and the performance objectives
set by the Compensation Committee of the Board of Directors of Massey prior to
the commencement of fiscal year 2011. There shall be a threshold level of
performance for each performance objective below which no payment shall occur, a
target level of performance, and a maximum level of performance, the amount of
which can be up to and including two and a half times the target amount, above
which no additional payment will occur. The achievement of each of the Cash
Incentive Bonus Awards for purposes of this Section 1.2 shall be confirmed by
the Chief Financial Officer and the Compensation Committee and may be adjusted
at the sole discretion of the Compensation Committee in a manner consistent with
the performance-based compensation rules of Section 162(m) of the Internal
Revenue Code, as amended (the “IRC”), and as permitted by the 2006 Plan. The
2010 Cash Incentive Bonus Award, if payable, shall be paid on or about February
28, 2011 (but in no event later than March 15, 2011) and the 2011 Cash Incentive
Bonus Award, if payable, shall be paid on or about February 28, 2012 (but in no
event later than March 15, 2012). Notwithstanding any other provision hereof,
the Compensation Committee shall have the right, in its sole discretion, to
reduce the actual award payout for any Cash Incentive Bonus Award by up to and
including 5% of the maximum award payout provided that such discretion shall
only be exercised based on the Compensation Committee’s review and its judgment
as to whether the Executive has satisfactorily proposed, updated as appropriate,
and implemented a successorship plan for all executive ranks.


1.3.  Restricted Stock and Restricted Unit Awards – The Executive shall be
granted on December 30, 2009, pursuant to the 2006 Plan, 12,700 shares of
restricted stock (the “2010 Restricted Stock Award”) and 7,300 restricted units
(the “2010 Restricted Unit Award”), both of which will vest at the rate of
one-third on each of December 30, 2010 , December 30, 2011 and December 30,
2012. The Executive shall be granted on December 30, 2010, pursuant to the 2006
Plan, 12,700 shares of restricted stock (the “2011 Restricted Stock Award”) and
7,300 restricted units (the “2011 Restricted Unit Award”), both of which will
vest at the rate of one-third on each of December 30, 2011, December 30, 2012
and December 30, 2013.


1.4.  Performance-Based Restricted Unit Awards – Two performance-based
restricted unit awards, granted on December 30, 2009, pursuant to the 2006 Plan,
which shall vest based on the achievement of certain performance objectives for
fiscal year 2010 using qualifying performance criteria contained in the 2006
Plan (the “2010 Performance Restricted Unit Awards”) and two performance-based
restricted unit awards, granted on December 30, 2010, pursuant to the 2006 Plan,
which shall vest based on the achievement of certain performance objectives for
fiscal year 2011 using qualifying performance criteria contained in the 2006
Plan (the “2011 Performance Restricted Unit Awards”). The 2010 Performance
Restricted Unit Awards were granted and the performance objectives were set by
the Compensation Committee on December 12, 2009 and the 2011 Performance
Restricted Unit Awards shall be granted and the performance shall be set by the
Compensation Committee prior to the commencement of fiscal year 2011. Each
performance objective shall consist of two levels of targeted performance, a
threshold level (“Level 1”) and an enhanced level (“Level 2”), which, for
purposes of this Section 1.4, if achieved, shall be confirmed by the Chief
Financial Officer and the Compensation Committee and which may be adjusted at
the sole discretion of the Compensation Committee in a manner consistent with
the performance-based compensation rules of Section 162(m) of the IRC, and as
permitted by the 2006 Plan. The Level 1 2010 Performance Restricted Unit Award
shall be for a total of 81,500 restricted units, comprised of a certain number
of restricted units attributed to each performance objective, and the Level 2
2010 Performance Restricted Unit Award shall be for a total of 32,250 restricted
units, comprised of a certain number of restricted units attributed to each
performance objective. The terms and conditions and the number of restricted
units of the Level 1 and Level 2 2011 Performance Restricted Unit Awards shall
be set by the Compensation Committee prior to the commencement of fiscal year
2011 and shall be comprised of a certain number of restricted units attributed
to each performance objective. If Level 1 targeted performance for a given
performance objective is confirmed as set forth above, the Executive shall vest
in that portion of the Level 1 Performance Restricted Unit Award that has been
allocated to the achievement of the targeted performance for such performance
objective and that portion of the Level 1 Performance Restricted Unit Award that
has vested shall be paid on or about February 28, but in no event later than
March 15, of the year following the completion of the fiscal year of performance
to which it relates, and shall be based on the closing market price of Massey
common stock on the New York Stock Exchange on the last trading day of the
fiscal year of performance to which it relates. If Level 1 targeted performance
for a given performance objective is not confirmed as set forth above that
portion of the Level 1 Performance Restricted Unit Award that has been allocated
to the achievement of the targeted performance for such performance objective
shall be forfeited. If Level 2 targeted performance for a given performance
objective is confirmed as set forth above, the Executive shall vest in that
portion of the Level 2 Performance Restricted Unit Award that has been allocated
to the achievement of the targeted performance for such performance objective
and that portion of the Level 2 Performance Restricted Unit Award that has
vested shall be paid on or about February 28, but in no event later than the
following March 15, of the year following the completion of the fiscal year of
performance to which it relates, and shall be based on the closing market price
of Massey common stock on the New York Stock Exchange on the last trading day of
the fiscal year of performance to which it relates. If the targeted performance
for a given performance objective is confirmed, as set forth above, to have
fallen between Level 1 and Level 2 targeted performance for such performance
objective, the Executive shall vest in that portion of the Level 2 Performance
Restricted Unit Award that is equal to the number of restricted units allocated
to Level 2 targeted performance for such performance objective times a fraction,
the numerator of which is that amount of performance achieved over and above
Level 1 targeted performance for such performance objective and the denominator
of which is the difference between Level 2 targeted performance for such
performance objective and Level 1 targeted performance for such performance
objective. For example, if the number of restricted units allocated to Level 2
targeted performance for a certain performance objective was 30,000 and only
one-third of Level 2 targeted performance for such performance objective was
achieved, then the Executive would vest in 10,000 restricted units. That portion
of the Level 2 Performance Restricted Unit Award that vests shall be paid on or
about February 28, but in no event later than March 15, of the year following
completion of the fiscal year of performance to which it relates and shall be
based on the closing market price of Massey common stock on the New York Stock
Exchange on the last trading day of the fiscal year of performance to which it
relates and that portion of the Level 2 Performance Restricted Unit Award which
did not vest shall be forfeited.


1.5.  Performance-Based Cash Incentive Awards – Two performance-based cash
incentive awards granted on December 30, 2009, pursuant to the 2006 Plan, based
on the achievement of certain performance objectives for fiscal year 2010 using
qualifying performance criteria contained in the 2006 Plan (the “2010
Performance Cash Awards”). Two performance-based cash incentive awards granted
prior to the commencement of fiscal year 2011, pursuant to the 2006 Plan, based
on the achievement of certain performance objectives for fiscal year 2011 using
qualifying performance criteria contained in the 2006 Plan (the “2011
Performance Cash Awards”). The 2010 Performance Cash Awards were granted and the
performance objectives set by the Compensation Committee on December 12, 2009,
and the 2011 Performance Cash Awards shall be granted and the performance
objectives set by the Compensation Committee prior to the commencement of fiscal
year 2011. Each performance objective shall consist of two levels of targeted
performance, a further enhanced level (“Level 3”) and a superior level (“Level
4”), which, for purposes of this Section 1.5, if achieved, shall be confirmed by
the Chief Financial Officer and the Compensation Committee and which may be
adjusted at the sole discretion of the Compensation Committee in a manner
consistent with the performance-based compensation rules of Section 162(m) of
the IRC, and as permitted by the 2006 Plan. Each Performance Cash Award shall
consist of a certain number of units attributed to each performance objective
earnable, in whole or in part, by the Executive based on the achievement, in
whole or in part, of the levels of targeted performance set for each performance
objective (the “Earned Units”). The Level 3 2010 Performance Cash Award that may
be earned by the Executive, assuming the satisfaction of Level 3 targeted
performance for all the selected performance objectives combined, shall consist
of a total of 32,250 units. The 2010 Level 4 Performance Cash Award that may be
earned by the Executive, assuming the satisfaction of Level 4 targeted
performance for all the selected performance objectives combined, shall consist
of an additional 334,000 units. The terms and conditions and the number of units
of the Level 3 and Level 4 2011 Performance Cash Awards, including the
performance objective(s) therefor, shall be set by the Compensation Committee
prior to the commencement of fiscal year 2011. If Level 3 targeted performance
for a given performance objective is confirmed, as set forth above, the
Executive shall earn that portion of the Level 3 Performance Cash Award that has
been allocated to the achievement of the targeted performance for such
performance objective. If the targeted performance for a given performance
objective is confirmed, as set forth above, to have fallen between Level 2 and
Level 3 targeted performance for such performance objective, the Executive shall
earn that portion of the Level 3 Performance Cash Award that is equal to the
number of units allocated to Level 3 targeted performance for such performance
objective times a fraction, the numerator of which is that amount of performance
achieved over and above Level 2 targeted performance for such performance
objective and the denominator of which is the difference between Level 3
targeted performance for such performance objective and Level 2 targeted
performance for such performance objective. If Level 4 targeted performance for
a given performance objective is confirmed, as set forth above, the Executive
shall earn that portion of the Level 4 Performance Cash Award that has been
allocated to the achievement of the targeted performance for such performance
objective. If the targeted performance for a given performance objective is
confirmed, as set forth above, to have fallen between Level 3 and Level 4
targeted performance for such performance objective, the Executive shall earn
that portion of the Level 4 Performance Cash Award that is equal to the number
of units allocated to Level 4 targeted performance for such performance
objective times a fraction, the numerator of which is that amount of performance
achieved over and above Level 3 targeted performance for such performance
objective and the denominator of which is the difference between Level 4
targeted performance for such performance objective and Level 3 targeted
performance for such performance objective. The portions of each Performance
Cash Award that are earned by the Executive shall be equal to the product
obtained by multiplying (i) the Earned Units by (ii) the closing market price of
Massey common stock on the New York Stock Exchange on the last trading day of
the fiscal year of performance to which it relates. Any and all earned portions
of each Performance Cash Award shall be paid on or about February 28, but in no
event later than March 15, following completion of the fiscal year of
performance to which it relates. No additional Performance Cash Award will be
granted for the achievement of performance above Level 4 for any selected
performance objective. As provided in Section 11.1 of the 2006 Plan, the
aggregate maximum amount payable as Incentive Awards under the 2006 Plan (which
in the case of this letter agreement consist of the Cash Incentive Bonus Award
in Section 1.2 above and the Performance Cash Award in this Section 1.5) for any
fiscal year shall not exceed $10,000,000.


1.6.  Performance-Based Restricted Stock Awards – One performance-based
restricted stock award granted on December 30, 2009, pursuant to the 2006 Plan,
that shall vest on December 30, 2010 based on the achievement of certain
performance objectives for fiscal year 2010 using qualifying criteria contained
in the 2006 Plan (the “2010 Performance Restricted Stock Award”) and one
performance-based restricted stock award granted on December 30, 2010, pursuant
to the 2006 Plan, that shall vest on December 30, 2011 based on the achievement
of certain performance objectives for fiscal year 2011 using qualifying criteria
contained in the 2006 Plan (the “2011 Performance Restricted Stock Award”). The
target 2010 Performance Restricted Stock Award was granted and performance
objectives set by the Compensation Committee of the Board of Directors of Massey
on December 12, 2009. The 2011 Performance Restricted Stock Award shall be
granted and the performance objective(s) set by the Compensation Committee of
the Board of Directors of Massey prior to commencement of fiscal year 2011.
There shall be a threshold level of performance for each performance objective
below which no stock shall be earned, a target level of performance, and a
maximum level of performance, the amount of which can be up to and including two
and a half times the target amount, above which no additional stock shall be
earned. The target number of restricted shares that shall be earnable for 2010
is 71,076 shares. The total number of restricted shares that can be earned by
the Executive for 2010 is 71,076. The target number of restricted shares that
shall be earnable for 2011 and the total number of restricted shares that can be
earned by the Executive for 2011, shall be determined by the Compensation
Committee on its award date. The achievement of the 2010 Performance Restricted
Stock Award and the 2011 Performance Restricted Stock Award for purposes of this
Section 1.6 shall be confirmed by the Chief Financial Officer and the
Compensation Committee and may be adjusted at the sole discretion of the
Compensation Committee in a manner consistent with the performance-based
compensation rules of Section 162(m) of the IRC, and as permitted by the 2006
Plan.  Notwithstanding any other provision hereof, the Compensation Committee
shall have the right, in its sole discretion, to reduce the actual award payout
for any Performance Restricted Stock Award by up to and including 5% of the
maximum award payout provided that such discretion shall only be exercised based
on the Compensation Committee’s review and its judgment as to whether the
Executive has satisfactorily proposed, updated as appropriate, and implemented a
successorship plan for all executive ranks.


1.7.  Discretionary Award. Notwithstanding anything herein to the contrary, the
Compensation Committee retains the discretion to cause the Company to pay or
provide for additional or other compensation for extraordinary performance
regardless of the outcome on any performance-based pay contained in this letter
agreement provided such extraordinary performance relates to performance which
is not based on the performance criteria or goals contained herein.


1.8.  Life Insurance – Massey shall pay the premiums, if any, on the Executive’s
$4,000,000 split dollar life insurance policies payable in 2010 and 2011
(payable no later than 30 days after the premium becomes due).


1.9.  Severance – The Executive entered into a certain Change in Control
Agreement with Massey dated December 21, 2005, as amended and restated effective
January 1, 2009 (which agreement, as the same may be amended or replaced, is
referred to as the “Change in Control Agreement”) which governs the Executives’
rights, duties and obligations in the event of the Executive’s cessation of
employment with Massey (or any successor) covered by the Change in Control
Agreement. In the event of the Executive’s cessation of employment with Massey
during the period commencing January 1, 2010 through December 30, 2011 for any
reason other than for “Cause” (as defined, and determined pursuant to the
procedure, in the aforesaid Change in Control Agreement) under circumstances
where such cessation of employment is not covered by the Change in Control
Agreement, then Massey shall pay to the Executive, or if the Executive is
deceased to his Estate, the sum of $5,000,000, unless the Executive elects to
terminate his employment voluntarily during the period commencing January 1,
2010 through December 30, 2011 other than for any reason which would constitute
“a Constructive Termination Associated With a Change in Control” (as defined,
and determined pursuant to the procedure, in the aforesaid Change in Control
Agreement, under circumstances where such Constructive Termination Associated
with a Change in Control is not covered by the Change in Control Agreement and
disregarding the need for an actual or potential Change in Control). Any such
payment shall be made in six (6) equal monthly payments beginning the 1st day of
the month after the Executive’s employment with Massey terminates and on the
first day of each month following thereafter until all such payments are made.


In the event the Executive ceases to be employed on or before December 30, 2010
and is entitled to payments and benefits under the Change in Control Agreement
(as defined in Section 1.10 below), then Massey shall pay to the Executive, or
if the Executive is deceased to his Estate, the sum of $2,000,000 on the date of
termination.  In the event the Executive ceases to be employed on or after
January 1, 2011 through December 31, 2011 and is entitled to payments and
benefits under the Change in Control Agreement (as defined in Section 1.10
below), then Massey shall pay to the Executive, or if the Executive is deceased
to his Estate, the sum of $2,000,000 on the date of termination.  Either of
these payments shall be in addition to any payments and benefits to which the
Executive is entitled under the Change in Control Agreement, but shall be
subject to any payment limitations under the Change in Control Agreement.


1.10.  Termination of Certain Rights on Cessation of Employment – In the event
that the Executive’s employment with Massey terminates during the period
commencing January 1, 2010 through December 30, 2010 for any reason, all of the
Executive’s rights with respect to the following awards covering the 2010 fiscal
year (unearned or unvested Cash Incentive Bonus Award, Performance Restricted
Unit Awards, Performance Cash Awards, and Performance Restricted Stock Award),
as set forth in Sections 1.2, 1.4, 1.5, and 1.6 above, shall terminate and all
rights thereunder shall cease and payment of life insurance premiums as set
forth in Section 1.8 above shall cease. In the event that the Executive’s
employment with Massey terminates during the period commencing January 1, 2011
through December 30, 2011 for any reason, all of the Executive’s rights with
respect to the following awards covering the 2011 fiscal year (unearned or
unvested Cash Incentive Bonus Award, Performance Restricted Unit Awards,
Performance Cash Awards, and Performance Restricted Stock Award), as set forth
in Sections 1.2, 1.4, 1.5, and 1.6 above, shall terminate and all rights
thereunder shall cease and payment of life insurance premiums as set forth in
Section 1.8 above shall cease.


1.11           Order of Payout and Total Compensation Cap. The amount of
performance-based compensation that the Executive earns during fiscal year 2010
(assuming he is employed by the Company from January 1, 2010 through December
30, 2010) under Sections 1.2, 1.4, 1.5, and 1.6 shall be capped at $11,000,000
less the product obtained by multiplying 6,668 by the closing market price of
Massey common stock on the New York Stock Exchange on December 30, 2010 (the
“2010 Cap”), which limitation shall be based on the IRS Form W-2 reporting (as
the same may be modified herein for this purpose). The order in which the
Executive’s earned compensation for 2010 shall be applied to the cap for 2010
shall be as follows:  (i) Section 1.2 – the 2010 Cash Incentive Bonus Award
earned by the Executive during 2010, (ii) Section 1.4 – the Level 1 2010
Performance Restricted Unit Award earned by the Executive during 2010, based on
the closing market price of Massey common stock on the New York Stock Exchange
on the last trading day of 2010, (iii) Section 1.4 – the Level 2 2010
Performance Restricted Unit Award earned by the Executive during 2010, based on
the closing market price of Massey common stock on the New York Stock Exchange
on the last trading day of 2010, (iv) Section 1.5 – the Level 3 2010 Performance
Cash Award earned by the Executive during 2010, based on the closing market
price of Massey common stock on the New York Stock Exchange on the last trading
day of 2010, (v) Section 1.5 – the Level 4 2010 Performance Cash Award earned by
the Executive during 2010, based on the closing market price of Massey common
stock on the New York Stock Exchange on the last trading day of 2010, and
(vi) Section 1.6 – the value of the 2010 Performance Restricted Stock Award
earned by the Executive during 2010 based on the closing market price of
Massey’s common stock on the New York Stock Exchange on the date of payment for
federal income tax purposes. Any compensation that would have otherwise been
payable to the Executive but for the 2010 Cap shall not be considered earned and
shall not be paid. The amount of performance-based compensation that the
Executive earns during fiscal year 2011 (assuming he is employed by the Company
from January 1, 2011 through December 30, 2011) under Sections  1.2,  1.4, 1.5,
and 1.6 shall be capped at $11,000,000 less the product obtained by multiplying
13,334 by the closing market price of Massey common stock on the New York Stock
Exchange on December 30, 2011 (the “2011 Cap”). The order in which the
Executive’s earned compensation for 2011 shall be applied to the cap for 2011
shall be as follows:  (i) Section 1.2 – the 2011 Cash Incentive Bonus Award
earned by the Executive during 2011, (ii) Section 1.4 – the Level 1 2011
Performance Restricted Unit Award earned by the Executive during 2011, based on
the closing market price of Massey common stock on the New York Stock Exchange
on the last trading day of 2010, (iii) Section 1.4 – the Level 2 2011
Performance Restricted Unit Award earned by the Executive during 2011, based on
the closing market price of Massey common stock on the New York Stock Exchange
on the last trading day of 2010, (iv) Section 1.5 – the Level 3 2011 Performance
Cash Award earned by the Executive during 2011, based on the closing market
price of Massey common stock on the New York Stock Exchange on the last trading
day of 2010, (v) Section 1.5 – the Level 4 2011 Performance Cash Award earned by
the Executive during 2011, based on the closing market price of Massey common
stock on the New York Stock Exchange on the last trading day of 2010, and
(vi) Section 1.6 – the value of the 2011 Performance Restricted Stock Award
earned by the Executive during 2011 based on the closing market price of
Massey’s common stock on the New York Stock Exchange on the date of payment for
federal income tax purposes. Any compensation that would have otherwise been
payable to the Executive but for the 2011 Cap shall not be considered earned and
shall not be paid.


SECTION 2.  Expenses.  Subject to prevailing Massey policy or such guidelines as
may be established by the Board of Massey, Massey will reimburse the Executive
for all reasonable expenses incurred by the Executive in carrying out his duties
promptly upon the submission of appropriate documentation, but, in any event, no
later than the last day of the year following the year in which the Executive
incurs the reimbursable expenses.


SECTION 3.  Withholding of Taxes.  Massey may withhold from any amounts payable
under this letter agreement all federal, state, city or other taxes as Massey is
required to withhold pursuant to any applicable law, regulation or ruling.


SECTION 4.  Validity.  If any provision of this letter agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this letter
agreement and the application of such provision to any other person or
circumstances will not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal will be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid or legal.


SECTION 5.  Governing Law. The validity, interpretation, construction and
performance of this letter agreement will be governed by and construed in
accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State.


SECTION 6.  Nonqualified Deferred Compensation Omnibus Provision.  Any
compensation or benefits which are provided or available to the Executive
pursuant to or in connection with any plan or program (including without
limitation this letter agreement) to which Massey or any of its subsidiaries or
affiliates is a party and which is considered to be provided under a
nonqualified deferred compensation plan or program subject to IRC Section 409A
shall be provided and paid in a manner, and at such time and in such form, as
complies with the applicable requirements of IRC Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance. The Executive
hereby consents to the amendment of any such plan or program as may be
determined by Massey to be necessary or appropriate to evidence or further
evidence required compliance with IRC Section 409A. In the event the Executive
is a specified employee described in IRC Section 409A(a)(2)(B)(i) whose
nonqualified deferred compensation subject to IRC Section 409A must be deferred
until six (6) months after his separation from service, then payment of any
amount or provision of any benefit under this letter agreement which is
considered to be nonqualified deferred compensation subject to IRC Section 409A
shall be deferred to the extent required by IRC Section 409A until six (6)
months after the Executive's separation from service (the “409A Deferral
Period”), absent an intervening payment event under IRC Section 409A such as his
death. In the event such payments are otherwise due to be made in installments
or periodically during the 409A Deferral Period, the payments which would
otherwise have been made in the 409A Deferral Period shall be accumulated and
paid in a lump sum as soon as the 409A Deferral Period ends, and the balance of
the payments shall be made as otherwise scheduled. In the event, benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at the Executive’s expense, with the Executive having a right to
reimbursement from Massey once the 409A Deferral Period ends, and the balance of
the benefits shall be provided as otherwise scheduled. For purposes of this
letter agreement, all rights to payments and benefits hereunder shall be treated
as rights to a series of separate payments and benefits to the fullest extent
allowable by IRC Section 409A, and for purposes of determining payment of
nonqualified deferred compensation for purposes of IRC Section 409A in
connection with a termination of employment, termination of employment will be
read to mean a "separation from service" within the meaning of IRC Section 409A
where it is reasonably anticipated that no further service would be performed
after that date or that the level of bona fide services the Executive would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediationly preceding thirty-six (36) month
period.


SECTION 7.  Extension. This letter agreement may be extended by mutual agreement
between the Executive and Massey for an additional two years.


 